Citation Nr: 0601469	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an effective date earlier than September 
24, 2002, for the grant of service connection for residuals 
of status post radical prostatectomy, prostate cancer.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of status post radical prostatectomy, prostate 
cancer, prior to July 16, 2003.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from July 1970 to July 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision May 2004 rating 
decision by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for residuals of status post radical 
prostatectomy, prostate cancer, and assigned a noncompensable 
rating effective September 24, 2002.  The veteran perfected 
an appeal to the assigned effective date.  In an April 2003 
rating decision, a 20 percent rating was assigned, effective 
from September 24, 2002, for urinary frequency.  The 
disability of residuals of status post radical prostatectomy, 
prostate cancer, had been recharacterized.  In a February 
2004 rating decision, the disability was again characterized 
as the single issue of residuals of status post radical 
prostatectomy, prostate cancer, and a 100 percent rating was 
assigned effective July 16, 2003.  

The issue of entitlement to an initial rating in excess of 20 
percent for residuals of status post radical prostatectomy, 
prostate cancer, prior to July 16, 2003, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

An original claim for compensation, which included a claim 
for service connection for residuals of prostate cancer, was 
first received at the RO on September 24, 2002.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than 
September 2002, for the award of service connection for 
residuals of status post radical prostatectomy, prostate 
cancer have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an October 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  A General 
Counsel opinion states that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action in accordance with 38 
U.S.C.A. § 5104.  Increased ratings claims are generally 
considered to be "downstream" issues from the original grants 
of service connection.  That is the case here.  In this case, 
the veteran was provided notice in accordance with 38 
U.S.C.A. § 5104.  
 
VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The veteran has been awarded service connection for status 
post radical prostatectomy, prostate cancer, effective 
September 2002.  He contends that he was unaware that 
prostate cancer was subject to presumptive service 
connection.  Had he been so aware, he would have addressed 
this with VA earlier.  

The record reflects that the veteran submitted a VA Form 21- 
526, Veteran's Application for Compensation or Pension, on 
September 24, 2002.  There is no application prior to that 
date. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than September 24, 2002, for the award of service connection 
is legally precluded.  The reasons follow.

The record reflects that the veteran was discharged from 
service in July 1974.  A VA Form 21-526, Veteran's 
Application for Compensation or Pension, completed by the 
veteran, was received at VA on September 24, 2002, date.  
There is no other application prior to that time.  

The date of this document far exceeds the one-year period 
following his discharge from service, and would not allow an 
effective date of the day following separation from active 
service for the grant of service connection.  38 C.F.R. § 
3.400(b)(2)(i).  

Thus, the effective date may not be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.

The Board will otherwise consider if an earlier effective 
date is warranted.  

The Board finds that the RO has assigned the proper effective 
date of September 24, 2002, which is the date of claim.  
There was no earlier claim.  

Although the veteran contends that he would have contacted VA 
earlier if he knew that VA granted service connection on a 
presumptive basis for prostate cancer, there is no earlier 
formal claim.  Although the VA makes a concerted effort to 
notify veterans of potential entitlement to VA benefits, the 
VA does not have the duty to provide a veteran with personal 
notice of potential eligibility for VA benefits.  Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  

Likewise, while there are private medical records which 
predate the claim of service connection, they may not serve 
as informal claims.  Even if the veteran had submitted VA 
records, those records would not have been construed to be a 
claim of compensation per 38 C.F.R. § 3.157.  

In this respect, with regard to the terms "application" or 
"claim", the Board notes that once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, a report 
of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  These provisions 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
been previously established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital examination.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  

However, according to the United States Court of Appeals for 
Veterans Claims (Court), 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  

The Board will also consider whether the veteran would be 
entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), 
the specific guidance describing the Stipulation and Order 
setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II), the class action Order in Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III). This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation became 
effective September 24, 2003.  This regulation is applicable 
to claims where VA denied compensation for a covered 
herbicide disease in a decision issued between September 25, 
1985, and May 3, 1989.  This regulation is also applicable to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease. 

The Board notes that prostate cancer was added to the list of 
diseases associated with exposure to herbicide agents on 
November 7, 1996.  See 61 Fed. Reg. 57586-57589.  

The veteran does not meet the requirements under the Nehmer 
cases.  The veteran was not denied compensation for prostate 
cancer between September 25, 1985, and May 3, 1989; the 
veteran's claim for service connection was not pending before 
VA on May 3, 1989, nor was it received by VA between May 3, 
1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for prostate 
cancer; and the veteran's claim was not received within one 
year from the date of his separation from service.  When none 
of the requirements is met, which is the case here, the 
effective date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.186. 

In sum, the regulation allowing for an award of service 
connection for prostate cancer based on a presumption of 
herbicide exposure was enacted prior to both the discovery of 
the veteran's cancer in 2002 and his claim.  Under such 
circumstances, where the veteran did not meet the 
requirements for the award based on prostate cancer at the 
time of the regulatory addition of prostate cancer as a 
presumptive disease, the award of service connection is made 
effective from the date of claim or the date entitlement is 
shown, whichever is later.  38 U.S.C.A. § 5110;38 C.F.R. 
§§ 3.114, 3.400.  Here, the claim was not filed until 
September 24, 2002, which is the date the RO awarded service 
connection.  

Thus, applying the statute and the regulations cited above, 
the veteran is not entitled to an effective date earlier than 
September 24, 2002, for the award of service connection.  The 
statute is clear.  It states that the effective date of an 
award based on an original claim for service connection 
"shall not be" prior to the date of receipt of claim.  The 
regulation is clear.  It states that if the claim is not 
received within one year following separation from service, 
then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The date of entitlement precedes the date 
of the claim here.  Thus, the date of claim as the later date 
is the controlling date for the effective date assigned under 
the factual circumstances of this case.  See id.; see also 38 
U.S.C.A. § 5110(a) (effective date of original claim shall 
not be earlier than the date of receipt of application 
therefor).  Further, the Court has acknowledged that the 
effective date based on an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a casual connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  LaLonde v. West, 12 Vet. App. at 
382, citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  Stated differently, based on 
the facts in this case, an effective date earlier than 
September 24, 2002, date, is legally precluded.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  His 
assertion that an earlier effective date is warranted for 
service connection for residuals of status post radical 
prostatectomy, prostate cancer is legally unsupported.  See 
Sears.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than September 24, 
2002, for the grant of service connection for residuals of 
status post radical prostatectomy, prostate cancer, is 
denied.  


REMAND

Per an August 2003 letter, the veteran disagreed with the 
assigned rating for residuals of status post radical 
prostatectomy, prostate cancer, (then characterized as 
urinary frequency).  As noted, the veteran has been assigned 
a 100 percent rating effective July 16, 2003.  However, the 
veteran also in effect disagreed with the 20 percent rating 
in effect prior to July 16, 2003.  The veteran has not been 
issued a statement of the case as to this issue.  The AOJ is 
now required to send the veteran a statement of the case as 
to the this issue in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  Where a notice of disagreement 
has been submitted, the veteran is entitled to a statement of 
the case, and failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Accordingly, this matter is REMANDED for the following 
actions:

Send the veteran a statement of the case as 
to the issue of entitlement to an initial 
rating in excess of 20 percent for residuals 
of status post radical prostatectomy, 
prostate cancer, prior to July 16, 2003.  The 
veteran is informed that if he does not 
respond to the statement of the case in a 
timely manner by the filing of a substantive 
appeal, the Board shall not have jurisdiction 
of this issue.  Thereafter, subject to 
current appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


